UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                 Chapter 11
 WONDERWORK, INC.,
                                                 Case No. 16-13607-smb
                      Debtor.
 VINCENT A. SAMA, as Litigation Trustee          Adv. Pro. No. 18-1873-smb
 of the WW Litigation Trust,
                      Plaintiff,                 NOTICE OF WITHDRAWAL OF
                                                 MOTION TO EXTEND TIME TO
          - against -                            RESPOND TO COMPLAINT

 BRIAN MULLANEY, HANA FUCHS,                     Re: ECF No. 6
 THEODORE DYSART, RAVI KANT,
 JOHN J. CONEYS, STEVEN LEVITT,
 CLARK KOKICH, STEVEN RAPPAPORT,
 RICHARD PRICE, and MARK ATKINSON,
                  Defendants.

          PLEASE TAKE NOTICE that Defendant Brian Mullaney hereby withdraws his motion to

extend his deadline to respond to the Complaint, filed January 22, 2019.

Dated: January 24, 2019                             STORCH AMINI PC
       New York, New York
                                                    /s/ Jeffrey Chubak
                                                    Bijan Amini
                                                    Jeffrey Chubak
                                                    140 East 45th Street, 25th Floor
                                                    New York, New York 10017
                                                    (212) 490-4100
                                                    bamini@storchamini.com
                                                    jchubak@storchamini.com

                                                    Attorneys for Defendant Brian Mullaney
                               CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019, a copy of the foregoing Notice of Withdrawal of
Motion to Extend Time to Respond to Complaint was served by CM/ECF and e-mail on Plaintiff’s
counsel of record at the following addresses:

                                     Benjamin Mintz
                                     benjamin.mintz@arnoldporter.com

                                     Peta Gordon
                                     peta.gordon@arnoldporter.com

                                                    /s/ Jeffrey Chubak
